Pla



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Lynchburg Division


CRYSTAL VL RIVERS,

             Plaintiffs,                                   Civil Action No. 6:18-cv-61

       v.

UNITED STATES OF AMERICA, et al.,

             Defendants.



               MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

       COME NOW Defendants Shana J. Lester (“Lester”) and Serenity Acres Farm, LLC,

(“SAF”) by counsel, and file this Memorandum in support of their Motion to Dismiss the

Plaintiff’s Second Amended Complaint (the “Complaint”) pursuant to Rules 8 and 12 of the

Federal Rules of Civil Procedure.

                                    PROCEDURAL HISTORY

       Plaintiff initially filed a Complaint in this case on May 25, 2018. She subsequently filed

an Amended Complaint on June 15, 2018. On June 20, 2019 Plaintiff filed a Motion for Leave

to file another Amended Complaint.        The Court entered an Order permitting the Second

Amended Complaint, noting that the existing Complaint likely contained some claims that would

be subject to dismissal. In that Order, the Court admonished Plaintiff that “her second amended

complaint should not name more than one defendant unless one claim against each additional

defendant is transactionally related to the claim against the first defendant or seeks joint and

several relief, and involves a common question of law or fact.” (Dkt. No. 15 at. 9), citing Keck v.

Virginia, No.3:10cv555, 2011 WL 2708357, at *2 (E.D. Va. July 12, 2011).



                                                1
Pla



       On July 2, 2019, Plaintiff filed her Second Amended Complaint (hereinafter, the

“Complaint”).

                                       THE COMPLAINT

       The Complaint consists of 128 pages and 554 paragraphs and names 65 defendants. It is

convoluted, repetitive, confusing and contains 19 separate counts.

       In the Complaint, Plaintiff asserts this Court has subject matter jurisdiction over her

claims on the following bases: (1) the Racketeer Influenced and Corrupt Organizations Act

(RICO) 18 U.S. C. § 1961 et seq.; (2) the Federal Tort Claims Act, 28 U.S.C. § 2671; (3)

supplemental or pendent jurisdiction pursuant to 28 U.S.C. § 1367; and (4) diversity jurisdiction

pursuant to 28 U.S.C. § 1332.

       In recounting the history of her numerous legal disputes over the years involving the

same transactions described in the Complaint, Plaintiff makes reference at paragraph 86 to a

breach of contract suit her company, CVLR Performance Horses, Inc. (“CVLR”), filed in

Bedford Circuit Court against Lester and Lester’s ex-husband, Ralph Beck. According to the

Complaint, that suit was dismissed due to CVLR’s lack of standing because CVLR was not a

party to the option contract. at issue. At paragraph 92 the Complaint refers to a case filed on July

8, 2015 in Lynchburg Circuit Court, Case No. CL16-0525, in which Plaintiff took the position

that she had a valid option to purchase a Riding Center property and that this option constituted a

“valid contract lien” against the property.

       Defendants Lester and SAF are not mentioned at all in the first seven counts of the

Complaint. SAF first appears at page 66 and Lester first appears at page 67, in Count Eight of

the Complaint, entitled “RICO 18 U.S.C. §1961 §1962(b)(c)(d) §1964 (c).” Complaint at 65.

Words and phrases like “enterprises,” “predicate acts,” “racketeering activities,” and “illegal




                                                 2
Pla



acts” make appearances here and there throughout Count 8, along with the names of Lester, SAF

and many, many other defendants.

       Count 10, entitled “Fraudulent Conveyance,” mentions Lester, SAF and a host of other

Defendants in a rambling recitation of various real estate transactions. Count 12, also entitled,

“Fraudulent Conveyance,” names Lester and SAF among numerous defendants and is a similarly

confounding compendium of conveyances.

       In Count 16 at paragraphs 474 and 475, Plaintiff states Lester and her ex-husband took a

$20,000.00 “bribe,” the circumstances of which are entirely unclear. It is equally unclear how

this alleged bribe gives rise to any claim by Rivers against the Defendants. In this portion of the

Complaint, Plaintiff makes reference to a Bedford County Circuit Court case that was nonsuited

in 2013 and apparently not re-filed.

       Lester is mentioned in Count 17, but there are no new allegations against her; it appears

Plaintiff is seeking an injunction against Lester but fails to identify this request and does not

plead the necessary facts to show injunctive relief is necessary and appropriate.

       There are no allegations against Lester or SAF in Counts 1-7, 11, 13-15, 18 or 19.

                               ARGUMENT & AUTHORITIES

       I.      Rule 8.

       As has been noted by several other defendants in their motions to dismiss the Complaint,

Rule 8 of the Federal Rules of Civil Procedure requires “a short and plain statement of the

grounds for the court's jurisdiction,” as well as “a short and plain statement of the claim showing

that the pleader is entitled to relief.” F.R. CIV.P. 8(a). “Each allegation must be simple, concise

and direct.” F.R. CIV.P. 8(d)(1). The complaint must “give the defendant fair notice of what the




                                                 3
Pla



Plaintiff's claim is and the grounds upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47

(1957). Repeated failures to comply with Rule 8 may justify dismissal of the lawsuit. See Id.

       Supreme Court decisions such as Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007) and

Ashcroft v. Iqbal, 556 U.S. 662 (2009), flesh out the proper approach to determining whether a

complaint meets the standard of pleading under Rule 8, particularly in potentially complex cases

involving allegations of federal statutory and constitutional violations. The pleading standard

under Rule 8 does not require “detailed factual allegations,” but it demands more than an

“unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal at 678, (citing Twombly at

555). A pleading that offers “labels and conclusions” or “a formulaic recitation of the elements

of a cause of action will not do.” Twombly at 555. Nor does a complaint suffice if it tenders

“naked assertion[s]” devoid of “further factual enhancement.” Id. at 557.

       There is nothing short or plain about the 128-page, 554-paragraph Complaint. As other

defendants in this case have noted in their motions and memoranda in support of dismissal of the

Complaint, the document is incredibly confusing and it is impossible to understand Plaintiff’s

allegations and what conduct or counts are attributed to any particular defendant. Without

stating any clear facts to support her claims, Plaintiff repeatedly asserts the Defendants are

involved in “illegal acts,” “enterprises,” “racketeering activities” and “predicate acts.”

Complaint at Count 8. These are the legal conclusions couched as facts, unwarranted inferences

and unreasonable conclusions that the Court should not accept in evaluating whether the

Complaint should be dismissed for failure to state a claim.

       The Complaint in general and Count 8 in particular are little more than bewildering

litanies of labels, conclusions and “formulaic recitations of elements of causes of action” –

verbiage that the Supreme Court has declared is not entitled to a presumption of truth. When the




                                                4
Pla



unsupported labels, conclusions and inferences are stripped away and the Court searches for

intelligible facts to support any claims against Defendants, it will find none. The Complaint

simply does not contain any short and plain statement of any claim against Defendants.

       This is not Plaintiff’s first violation of Rule 8 in this proceeding. The previous two

iterations of the Complaint contain all the same defects. The present Complaint is the third

hodgepodge of labels and conclusions lobbed in this proceeding against a vast number of

Defendants without any facts to support them or tie them together. Plaintiff’s repeated violations

of Rule 8 should result in dismissal of the Complaint.

       II.     Rule 12(b)(1) and Subject Matter Jurisdiction

       As this Court very recently noted in Doe v. Va. Polytechnic Inst. & State Univ. (W.D.

Va., 2019), “In deciding a Rule 12(b)(1) motion, ‘the district court is to regard the pleadings as

mere evidence on the issue, and may consider evidence outside the pleadings without converting

the proceeding to one for summary judgment.’” Doe at 7 (citing Evans v. B.F. Perkins Co., 166

F.3d 642, 647 (4th Cir. 1999) (quoting Richmond, Fredericksburg & Potomac R.R. Co. v. United

States, 945 F.2d 765, 768 (4th Cir. 1991))). It must, however, “view the alleged facts in the light

most favorable to the plaintiff, similar to an evaluation pursuant to Rule 12(b)(6).” Id. (citing

Lovern v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999)). Dismissal under Rule 12(b)(1) is proper

“only if the material jurisdictional facts are not in dispute and the moving party is entitled to

prevail as a matter of law.”       Id. (citing Evans, 166 F.3d at 647 (quoting Richmond,

Fredericksburg & Potomac R.R, 945 F.2d at 768)).

       The Complaint fails to invoke the subject matter jurisdiction of this Court with regard to

the claims against Lester and SAF - so far as any intelligible and cognizable claims can be

identified - for the following reasons: (1) 8 U.S.C. § 1332 does not confer jurisdiction because




                                                5
Pla



diversity of citizenship is lacking; (2) the counts against various federal agencies and employees

invoking the Federal Tort Claims Act do not involve Defendants Lester or SAF; and (3) Count 8,

which invokes RICO, for reasons explained below, fails to state a claim upon which relief can be

granted. The RICO Count presents the only federal question in which Lester and SAF are

implicated by Plaintiff.     Because the RICO count must be dismissed, there can be no

supplemental jurisdiction for any state-law claims against Lester and SAF.

       III.    Rule 12(b)(6) – Failure to State a Claim Upon Which Relief Can Be Granted

       To survive a Rule 12(b)(6) motion to dismiss for failure to state a claim, the plaintiff

must “articulate facts, when accepted as true, that 'show' that the plaintiff has stated a claim

entitling him to relief, i.e., the 'plausibility of entitlement to relief.’” Francis v. Giacomelli, 588

F.3d 186, 193 (4th Cir. 2009) (quoting Iqbal, 556 U.S. at 678). The plausibility standard requires

more than “a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

       In determining whether the plaintiff has met this standard, the court accepts as true all

well-pleaded facts in the complaint and any documents incorporated into or attached to it. See

Sec'y of State for Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007).

Further, as in the Rule 8 analysis, it must “draw all reasonable factual inferences from those facts

in the plaintiff's favor,” Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999), but it

“need not accept legal conclusions couched as facts or 'unwarranted inferences, unreasonable

conclusions, or arguments,’” Wag More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th Cir. 2012)

(quoting Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008)). See also Doe v. Va.

Polytechnic Inst. & State Univ., Civil Action No. 7:18-cv-170 (W.D. Va., August 15, 2019).




                                                  6
Pla



              A. The RICO Claims are Time-Barred.

       Where all facts necessary to show claims are time-barred clearly appear “on the face of

the complaint,” then a limitations defense appears on the face of the complaint and may be

addressed as part of a motion to dismiss. See Goodman v. Praxair, Inc., 494 F.3d 458, 464, (4th

Cir. 2007); Doe v. Va. Polytechnic Inst. & State Univ. (W.D. Va., 2019). The limitations period

for a RICO action is four years from the date Plaintiff discovered or, if diligent, should have

discovered, she was injured by the acts of the defendants. See, e.g., Rotella v. Wood, 528 U.S.

549, 555 (2000); Potomac Elec. Power Co. v. Electric Motor and Supply, Inc., 262 F.3d 260, 266

(4th Cir. 2001); CVLR Performance Horses, Inc. v. Wynne (W.D. Va., 2013). In Count 8,

alleging violations of RICO by Lester, SAF and many others, the Complaint states at paragraph

286, “[o]n or about August 21, 2009 SAF was intentionally organized and registered as a limited

liability company … to hide assets derived from the illegal acts and omissions of Lester, Beck

and S&R since 2007…” Complaint at 67. Also according to the Complaint, on April 25, 2013

Plaintiff’s company, CVLR Performance Horses, Inc., filed suit against Lester and her ex-

husband for breach of contract; that action involved the same sorts of allegations that are so

confusingly thrown together in Count 8 of the Complaint.

       It is absolutely clear from the face of the Complaint, therefore, that Plaintiff was aware of

injury caused by the acts of Lester and others no later than 2013. She was so sure of it that her

company filed suit. In fact, it appears from the Complaint and its mention of the 2009 formation

of a company to “hide assets” from “illegal acts” by Lester and other dating back to 2007 that

Plaintiff knew or should have discovered she was injured long before 2013. In any event,

Plaintiff knew of injury from the very same acts and transactions alleged in Count 8 more than




                                                7
Pla



four years before she filed the Complaint on July 2, 2019. 1 Hence, the RICO claims are time-

barred and must be dismissed for failure to state a claim on which relief can be granted.

                 B. Claim and Issue Preclusion.

        For years Plaintiff has been litigating various claims alleging misdeeds against numerous

Defendants in connection with her alleged option to purchase and/or right of first refusal with

respect to property belonging to S&R Farm, LLC, Beck, Lester or SAF and Defendants’ alleged

failure to honor her option. The Complaint references prior litigation of these claims in Bedford

and Lynchburg Circuit Courts. Plaintiff notes that the Bedford litigation was dismissed because

the plaintiff, her company, did not have standing to bring the suit because it was not a party to

the alleged option contract. The Lynchburg case was dismissed with prejudice.

        The issue of whether Plaintiff’s instant claims are precluded by these Virginia decisions

should be examined under Virginia law. In the Commonwealth, claim preclusion is codified at

Rule 1:6 of the Rules of the Supreme Court of Virginia, which states,

        [a] party whose claim for relief arising from identified conduct, a transaction, or
        an occurrence, is decided on the merits by a final judgment, shall be forever
        barred from prosecuting any second or subsequent civil action against the same
        opposing party or parties on any claim or cause of action that arises from that
        same conduct, transaction or occurrence, whether or not the legal theory or rights
        asserted in the second or subsequent action were raised in the prior lawsuit, and
        regardless of the legal elements or the evidence upon which any claims in the
        prior proceeding depended, or the particular remedies sought.

        VA. CT. R. 1:6(a). Under this rule, “a final judgment forecloses ‘successive litigation of

the very same claim, whether or not relitigation of the claim raises the same issues as the earlier

suit.’" Lee v. Spoden , 290 Va. 235, 245, 776 S.E.2d 798, 803 (2015) (quoting Taylor v. Sturgell ,

553 U.S. 880, 892, 128 S.Ct. 2161, 171 L.Ed.2d 155 (2008)). Hence, parties may not “relitigat[e]

... the same cause of action, or any part thereof which could have been litigated” in the previous

1
 Plaintiff filed her initial Complaint in this matter on May 25, 2018, but it is entirely unclear in that Complaint
which Defendants the RICO count is asserted against.


                                                        8
Pla



action. Bates v. Devers, 214 Va. 667, 670–71, 202 S.E.2d 917, 920–21 (1974); See also

D'Ambrosio v. Wolf, 295 Va. 48, 809 S.E.2d 625 (2018); Rhoten v. Commonwealth , 286 Va.

262, 750 S.E.2d 110 (2013).

       Unlike claim preclusion, which prohibits relitigation of a cause of action, issue preclusion

or collateral estoppel prohibits relitigation of common factual issues between the same or related

parties. See Funny Guy, LLC v. Lecego, LLC, 293 Va. 135, 142, 795 S.E.2d 887 (2017).

       As stated above, Plaintiff’s vague and confusing pleading lacks any intelligible facts

attributing specific conduct on the part of Defendants. The only thing that is somewhat clear is

that Plaintiff’s grievances continue to revolve around her insistence that some sort of ill-defined

nefarious conduct on the part of one or more of the Defendants prevented her from exercising the

alleged option. Plaintiff has aired these grievances on multiple occasions in state courts; those

claims were litigated and dismissed. She now seeks to repackage her claims as federal questions

in order to put the very same issues before the federal courts. It is clear under Virginia claim and

issue preclusion law that she is barred from doing so.

                                         CONCLUSION

       For all the foregoing reasons, Plaintiff’s Second Amended Complaint must be dismissed

pursuant to Rules 8(a), 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure for lack of

subject matter jurisdiction, insufficient pleading and failure to state a claim upon which relief can

be granted. To the extent there are any cognizable state law claims against Lester and SAF in the

Complaint, they are not properly before this Court under supplemental jurisdiction because the

RICO claims must be dismissed.




                                                 9
Pla



      Respectfully submitted,

      SHANA J. LESTER
      SERENITY ACRES FARM, LLC




      E. Albion Armfield (VSB No. 43808)
      Overstreet Sloan, PLLC
      300 Enterprise Dr., Suite D
      Forest, VA 24551
      (434)525-8579
      albie@overstreetsloan.com
      Counsel for Defendant Shana J. Lester
      and Serenity Acres Farm, LLC




        10
Pla



                                            SERVICE

        Pursuant to Rule 5 of the Federal Rules of Civil Procedure, no certificate of service is
required when a paper is served by filing it with the Court’s electronic filing system. I certify
that in addition to service via electronic filing, a copy of this Motion was mailed on September 9,
2019 to the pro se Plaintiff, Crystal Rivers, at P.O. Box 1182, Forest, Virginia 24551.




                                             E. Albion Armfield (VSB No. 43808)
                                             Overstreet Sloan, PLLC
                                             300 Enterprise Dr., Suite D
                                             Forest, VA 24551
                                             (434)525-8579
                                             albie@overstreetsloan.com
                                             Counsel for Defendant Shana J. Lester
                                             and Serenity Acres Farm, LLC




                                                11
